Exhibit 10.2

 

DEFINED CONTRIBUTION AGREEMENT

 

This DEFINED CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered into
this 19th day of November, 2018 (the “Effective Date”), by and among PRIME
MERIDIAN HOLDING COMPANY, a Florida corporation (the “Holding Company”), PRIME
MERIDIAN BANK, a Florida bank and wholly-owned subsidiary of the Holding Company
(the “Bank” and collectively with the Holding Company, the “Employer”), and
SAMMIE D. DIXON, JR. (the “Executive”). Capitalized terms used herein are
defined in Section 10 of this Agreement.

 

BACKGROUND

 

In connection with the Bank’s employment of the Executive pursuant to the
Amended and Restated Employment Agreement dated the 19th day of July, 2018, by
and among the Employer and the Executive (the “Employment Agreement”), and to
incentivize the Executive to devote his full business time, attention, and
energies to the business of the Employer, the Employer has agreed to provide the
Executive with the compensation and benefits set forth in the Executive’s
Employment Agreement.

 

Section 3(k) of the Employment Agreement provides that the Bank shall establish
a nonqualified account balance deferred compensation plan for the benefit of
Executive, consistent with the terms set forth therein.

 

The Employer and the Executive now desire to enter into this Agreement to
establish the terms and conditions of the nonqualified account balance deferred
compensation plan to be maintained by the Employer on the Executive’s behalf
pursuant to Section 3(k) of the Employment Agreement.

 

AGREEMENT

 

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound hereby, the parties hereby agree as
follows:

 

1.     General Terms and Conditions. The Bank hereby establishes a nonqualified
account balance deferred compensation plan for the benefit of the Executive, in
accordance with the terms of Section 3(k) of the Employment Agreement. Section 2
below describes the benefits available to the Executive, or the Executive’s
Beneficiary, upon the occurrence of certain events as described in, and subject
to the terms and conditions of, this Agreement; provided the Executive remains
in the Continuous Service of the Employer from the Effective Date until the
specified event. Each benefit described in Section 2 is in lieu of any other
benefit therein. No benefits under this Agreement shall be payable with respect
to any event other than the events described below, and the benefits otherwise
payable pursuant to Section 2 below are subject to the further limitations in
Section 2(g).

 

2.     Retirement Benefits.

 

(a)     Termination on or after Normal Retirement Age. If Executive remains in
the Continuous Service of the Employer until on or after attaining Normal
Retirement Age, then following the date on which the Executive experiences a
Separation from Service on or after Normal Retirement Age (the “Normal
Retirement Date”) for any reason other than (i) discharge of the Executive by
the Employer for Cause, (ii) because the Executive dies or becomes Permanently
Disabled or (iii) on or within twelve (12) months following the effective date
of a Change in Control, the Bank shall pay to the Executive an annual benefit
for fifteen (15) years equal to the Executive’s Account Balance at Executive’s
Normal Retirement Age divided by fifteen (15) (rounded down to the nearest whole
dollar) (without interest). Payment of the annual benefit shall commence upon
the Executive’s Normal Retirement Date, beginning with the month immediately
following the Executive’s Normal Retirement Date, and be paid in equal monthly
installments (without interest) on the first day of each month thereafter until
paid in full.

 

1

--------------------------------------------------------------------------------

 

 

(b)     Termination Prior to Normal Retirement Age. If prior to the Executive
attaining Normal Retirement Age, (i) the Employer involuntarily discharges
Executive for any reason other than (A) for Cause, (B) because the Executive
becomes Permanently Disabled or (C) on or within twelve (12) months following
the effective date of a Change in Control or (ii) the Executive resigns other
than (A) because the Executive becomes Permanently Disabled or (B) on or within
twelve (12) months following the effective date of a Change in Control, then the
Bank shall pay to the Executive in a single lump sum on or within thirty (30)
days after the Executive’s Separation from Service an amount equal to the
Executive’s Account Balance at the time of Executive’s Separation from Service.

 

(c)     Termination in Connection with a Change in Control. If before, on or
after Normal Retirement Age, (i) the Employer on or within the twelve (12)
months following the effective date of a Change in Control involuntarily
discharges Executive other than (A) for Cause or (B) because the Executive
becomes Permanently Disabled or (ii) the Executive on or within twelve (12)
months following the effective date of a Change in Control resigns other than
because the Executive becomes Permanently Disabled, then the Bank shall pay to
the Executive in a single lump sum on or within thirty (30) days after the
Executive’s Separation from Service an amount equal to the Executive’s Account
Balance at the time of Executive’s Separation from Service.

 

(d)     Disability. If Executive becomes Permanently Disabled before any event
described in Subsections (a), (b) or (c) above, the Employer shall pay to the
Executive in a single lump sum on or within thirty (30) days following the date
on which the Executive becomes Permanently Disabled an amount equal to the
Executive’s Account Balance at the time Executive becomes Permanently Disabled.

 

(e)     Death. If Executive dies while in the employ of the Employer and before
the occurrence of any event triggering the Executive’s entitlement to a benefit
under Subsection (a), (b), (c), or (d) above, then the Bank shall pay to the
Executive’s Beneficiary in a single lump sum on or within thirty (30) days after
the Executive’s death an amount equal to the Executive’s Account Balance at the
time of Executive’s death. If Executive dies after the occurrence of any event
triggering the Executive’s entitlement to a benefit under Subsection (a), (b),
(c), or (d) above and prior to payment of Executive’s entire Account Balance,
the Executive’s Beneficiary shall receive in a single lump sum on or within
thirty (30) days after the Executive’s death an amount equal to the Executive’s
remaining Account Balance at the time of Executive’s death.

 

(f)     Forfeiture of Benefits; Regulatory Limitations. Notwithstanding any
other provision of this Agreement, if (i) the Employer discharges the Executive
for Cause, or grounds exist for the Employer to discharge the Executive for
Cause, regardless of whether an event triggering an entitlement to a benefit
under Subsection (a) through (e) has occurred, no benefits shall be paid under
this Agreement and any previously paid amounts shall be repaid to Employer by
Executive upon five (5) days’ notice. The obligations of the Employer under this
Agreement are further subject to its adherence to applicable state and federal
banking regulations, rules, or statutes.

 

2

--------------------------------------------------------------------------------

 

 

(g)     Temporary Suspension Applicable to a Specified Employee. Notwithstanding
the foregoing provisions of this Section 2, if Executive is a “specified
employee,” within the meaning of Code Section 409A, as of the date of
Executive’s Separation from Service with the Employer other than by reason of
death, payment of benefit amounts otherwise due shall be delayed to the extent
necessary under Code Section 409A until the earlier of six (6) months after
Separation from Service or the date of Executive’s death, as applicable. Any
payments that are so delayed shall be paid in a single lump sum in cash in the
seventh month following Executive’s Separation from Service or, within thirty
(30) days after the Executive’s death, if earlier.

 

3.     Amendment; Termination. This Agreement may be amended or terminated only
by a written agreement signed by the Employer and the Executive. The Employer
may unilaterally amend the Agreement to conform with written directives to the
Employer to comply with legislative changes or tax law, including, without
limitation, Code Section 409A and any and all Treasury regulations and guidance
promulgated thereunder. No amendment shall provide for or otherwise permit any
acceleration of the time or schedule of any payment under the Agreement in a
manner that would be prohibited under Code Section 409A. No waiver of any
provision contained in this Agreement shall be effective unless it is in writing
and signed by the party against whom such waiver is asserted. Notwithstanding
the preceding provisions of this Section 3, the Employer may elect to terminate
the Agreement under any circumstances permitted by Treasury Regulations Section
1.409A-3(j)(4)(ix). In any such event, the Employer shall distribute to the
Executive the Accrual Balance in a single lump sum at the earliest date
permitted under such Treasury Regulations. The amount of the benefit (but not
the timing of payment) shall be determined as if the effective date of the
termination of the Agreement constituted an involuntary discharge by the
Employer other than for Cause on or within twelve (12) months following a Change
in Control.

 

4.     ERISA Provisions.

 

(a)     Plan Administrator Duties. This Agreement shall be administered by the
Board of Directors of the Bank (the “Board of Directors”), or such committee or
person(s) as the Board of Directors shall appoint. The Board of Directors, (or
its delegatee(s)) in its capacity as the “administrator” of the Agreement for
purposes of ERISA, shall have the discretion and authority to (i) make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of this Agreement; and (ii) decide or resolve any and all
questions including interpretations of this Agreement, as may arise in
connection with the Agreement. The decision or action of the Board of Directors
(or its delegatee) with respect to any question arising out of or in connection
with the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final, conclusive and
binding upon all persons having any interest in the Agreement. The “Named
Fiduciary” under the Agreement is the Bank.

 

(b)     Claims Procedures.

 

(i)     Notice of Denial.

 

(1)     If Executive or a Beneficiary (a “claimant”) is denied a claim for
benefits under this Agreement, the Claims Administrator shall provide to the
claimant written notice of the adverse benefit determination (whether such claim
is denied in whole or in part) within a reasonable period of time but no later
than ninety (90) days after the Claims Administrator receives the claim.
However, under special circumstances (to be determined by the Claims
Administrator), the Claims Administrator may extend the time for processing the
claim to a day no later than one hundred eighty (180) days after the Claims
Administrator receives the claim. The claimant shall be notified in writing
within the initial 90-day period of the need to extend the time for review, the
special circumstances requiring an extension, and the date by which a decision
is expected.

 

3

--------------------------------------------------------------------------------

 

 

(2)     With respect to a claim for benefits due to Executive being Permanently
Disabled, the Claims Administrator shall provide to the claimant written notice
of the adverse benefit determination within a reasonable period of time but no
later than forty-five (45) days after the Claims Administrator receives the
claim. This 45-day period may be extended up to thirty (30) days if an extension
is necessary due to matters beyond the control of the Agreement (to be
determined by the Claims Administrator) and the claimant is notified, prior to
the expiration of the initial 45-day period, of the circumstances requiring the
extension of time and the date by which the Claims Administrator expects to
render a decision. If, prior to the end of the first 30-day extension period,
the Claims Administrator determines that, due to matters beyond the control of
the Agreement (to be determined by the Claims Administrator), a decision cannot
be rendered within that extension period, the period for making the
determination may be extended for up to an additional thirty (30) days, provided
that the Claims Administrator notifies the claimant, prior to the expiration of
the initial 30-day extension period, of the circumstances requiring the
extension and the date as of which the Claims Administrator expects to render a
decision. In the case of any such extension, the notice of extension shall also
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and the claimant shall have at least
forty-five (45) days within which to provide the specified information, if any.

 

(ii)     Contents of Notice of Denial. If a claimant is denied a claim for
benefits under this Agreement, the Claims Administrator shall provide to such
claimant written notice of the denial. Any such notice of an adverse benefit
determination shall be written in a manner calculated to be understood by the
claimant (and with respect to a claim for benefits due to Executive being
Permanently Disabled, be provided in a culturally and linguistically appropriate
manner) and shall set forth:

 

(1)     the specific reason or reasons for the denial;

 

(2)     specific references to the pertinent provisions of this Agreement on
which the denial is based;

 

(3)     a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

(4)     an explanation of this Agreement’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review;

 

(5)     in the case of a claim for benefits due to Executive being Permanently
Disabled:

 

(A)      a discussion of the decision, including an explanation of the basis for
disagreeing with or not following: the views presented by the claimant to the
Agreement of health care professionals treating the claimant and vocational
professionals who evaluated the claimant, the views of medical or vocational
experts whose advice was obtained on behalf of the Agreement in connection with
a claimant’s adverse benefit determination, without regard to whether the advice
was relied upon in making the benefit determination, and a disability
determination regarding the claimant presented by the claimant to the Agreement
made by the Social Security Administration;

 

(B)     if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Agreement to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request in writing;

 

4

--------------------------------------------------------------------------------

 

 

(C)     the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Agreement relied upon in making the adverse
determination, or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria of the Agreement do not exist;
and

 

(D)     a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits.

 

(iii)     Right to Review. After receiving written notice of the denial of a
claim, a claimant or his representative shall be entitled to:

 

(1)     submit written comments, documents, records, and other information
relating to the denied claim to the Claims Administrator or Appeals Fiduciary,
as applicable; and

 

(2)     request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim

 

(3)     request a full and fair review of the denial of the claim by written
application to the Claims Administrator (or Appeals Fiduciary in the case of a
claim for benefits payable due to Executive being Permanently Disabled), which
shall include:

 

(A)     a review that takes into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination; and

 

(B)     in the case of a claim for benefits due to Executive being Permanently
Disabled:

 

i.     before issuing an adverse benefit determination on review, providing the
claimant, free of charge with any new or additional evidence considered, relied
upon, or generated by the Agreement or other person making the benefit
determination (or at the direction of the Agreement or such other person) in
connection with the claim as soon as possible and sufficiently in advance of the
date on which the notice of adverse benefit determination on review is required
to be provided to give the claimant a reasonable opportunity to respond prior to
that date; and

 

ii.     before issuing an adverse benefit determination on review based on a new
or additional rationale, providing the claimant, free of charge, with the
rationale as soon as possible and sufficiently in advance of the date on which
the notice of adverse benefit determination on review is required to be provided
to give the claimant a reasonable opportunity to respond prior to that date.

 

(iv)     Application for Review.

 

(1)     If a claimant wishes a review of the decision denying his claim to
benefits under this Agreement, other than a claim described in paragraph (2) of
this Section 4(b)(iv), he must submit the written application to the Claims
Administrator within sixty (60) days after receiving written notice of the
denial.

 

5

--------------------------------------------------------------------------------

 

 

(2)     If the claimant wishes a review of the decision denying his claim to
benefits under this Agreement due to Executive being Permanently Disabled, he
must submit the written application to the Appeals Fiduciary within one hundred
eighty (180) days after receiving written notice of the denial.

 

(v)     Hearing. Upon receiving such written application for review, the Claims
Administrator or Appeals Fiduciary, as applicable, may schedule a hearing for
purposes of reviewing the claimant’s claim, which hearing shall take place not
more than thirty (30) days from the date on which the Claims Administrator or
Appeals Fiduciary received such written application for review.

 

(vi)     Notice of Hearing. At least ten (10) days prior to the scheduled
hearing, the claimant and his representative designated in writing by him, if
any, shall receive written notice of the date, time, and place of such scheduled
hearing. The claimant or his representative, if any, may request that the
hearing be rescheduled, for his convenience, on another reasonable date or at
another reasonable time or place.

 

(vii)     Counsel. All claimants requesting a review of the decision denying
their claim for benefits may employ counsel for purposes of the hearing.

 

(viii)     Decision on Review. No later than sixty (60) days (forty-five (45)
days with respect to a claim for benefits due to Executive being Permanently
Disabled) following the receipt of the written application for review, the
Claims Administrator or the Appeals Fiduciary, as applicable, shall submit its
decision on the review in writing to the claimant involved and to his
representative, if any, unless the Claims Administrator or Appeals Fiduciary
determines that special circumstances (such as the need to hold a hearing)
require an extension of time, to a day no later than one hundred twenty (120)
days (ninety (90) days with respect to a claim for benefits due to Executive
being Permanently Disabled) after the date of receipt of the written application
for review. If the Claims Administrator or Appeals Fiduciary determines that the
extension of time is required, the Claims Administrator or Appeals Fiduciary
shall furnish to the claimant written notice of the extension before the
expiration of the initial sixty (60) day (forty-five (45) days with respect to a
claim for benefits due to Executive being Permanently Disabled) period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Claims Administrator or Appeals Fiduciary
expects to render its decision on review. In the case of a decision adverse to
the claimant, the Claims Administrator or Appeals Fiduciary shall provide to the
claimant written notice of the denial. Any such notice of an adverse benefit
determination shall be written in a manner calculated to be understood by the
claimant (and with respect to a claim for benefits due to Executive being
Permanently Disabled, be provided in a culturally and linguistically appropriate
manner) and shall include:

 

(1)     the specific reason or reasons for the adverse benefit determination;

 

(2)     specific references to the pertinent provisions of this Agreement on
which the adverse benefit determination is based;

 

(3)     a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits;

 

(4)     a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following the adverse benefit determination on review;

 

(5)     a statement regarding the availability of other voluntary alternative
dispute resolution options;

 

6

--------------------------------------------------------------------------------

 

 

(6)     in the case of a claim for benefits due to Executive being Permanently
Disabled:

 

(A)     a description of any contractual limitations period that applies to the
claimant’s right to bring a civil action under Section 502(a) of ERISA,
including the calendar date on which the contractual limitations period expires
for the claim;

 

(B)     a discussion of the decision, including an explanation of the basis for
disagreeing with or not following: the views presented by the claimant to the
Agreement of health care professionals treating the claimant and vocational
professionals who evaluated the claimant, the views of medical or vocational
professionals whose advice was obtained on behalf of the Agreement in connection
with a claimant’s adverse benefit determination, without regard to whether the
advice was relied upon in making the determination, and a disability
determination regarding the claimant presented by the claimant to the Agreement
made by the Social Security Administration;

 

(C)     if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Agreement to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and

 

(D)     the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Agreement relied upon in making the adverse
determination, or a statement that such rules, guidelines, protocols, standards
or other similar criteria do not exist.

 

The Claims Administrator has the discretionary authority to determine all
interpretative issues arising under this Agreement and the interpretations of
the Claims Administrator shall be final and binding upon Executive or any other
party claiming benefits under this Agreement.

 

(ix)     Calculating Time Periods. The period of time within which a benefit
determination initially or on review is required to be made shall begin at the
time a claim or request for review is filed in accordance with the procedures of
the Agreement, without regard to whether all the information necessary to make a
benefit determination accompanies the filing. In the event that a period of time
is extended due to the failure of a claimant to submit information necessary to
decide a claim or review, the period for making the benefit determination shall
be tolled from the date on which the notification of the extension is sent to
the claimant until the date on which the claimant responds to the request for
additional information.

 

(x)     Standards for Culturally and Linguistically Appropriate Notices. With
respect to any notices required to be provided in a culturally and
linguistically appropriate manner, the Agreement shall provide (i) oral language
services in the applicable non-English language (that include answering
questions in any applicable non-English language and providing assistance with
filing claims in any applicable non-English language), (ii) a statement in the
applicable non-English language, prominently displayed on notices, explaining
how to access language services and (iii) notices in the applicable non-English
language upon request. For this purpose, a non-English language is an applicable
non-English language if 10% or more of the population residing in the county for
which the notice is sent is literate only in the same non-English language.

 

7

--------------------------------------------------------------------------------

 

 

(xi)      Adjudication of Disability Benefit Claims: Independence and
Impartiality. All claims and appeals with respect to benefits due to Executive
being Permanently Disabled shall adjudicated in a manner designed to ensure the
independence and impartiality of the persons involved in making the decision.
Accordingly, decisions regarding hiring, compensation, termination, promotion,
or other similar matters with respect to any individual (such as a claims
adjudicator or medical or vocational expert) shall not be based upon the
likelihood that the individual will support the denial of benefits.

 

(xii)     Exhaustion of Administrative Remedies Available under the Agreement.

 

(1)     In no event will Executive be entitled to challenge the Claims
Administrator’s decision in court or any other proceeding unless and until these
claims procedures are exhausted. The Executive then shall have one hundred
eighty (180) days from the date of receipt of the Claims Administrator’s
decision on appeal in which to file suit regarding a claim for benefits under
this Agreement. If suit is not filed within such one hundred eighty (180)-day
period, it shall be forever barred.

 

(2)     Notwithstanding the foregoing, in the case of a claim for benefits due
to Executive being Permanently Disabled, if the Claims Administrator or Appeals
Fiduciary, as applicable, fails to strictly adhere to all the applicable
requirements hereunder, the claimant is deemed to have exhausted the
administrative remedies available under the Agreement, except as provided in the
paragraph below with respect to de minimis violations. If the claimant chooses
to pursue remedies under Section 502(a) of ERISA under such circumstances, the
claim or appeal is deemed denied on review without the exercise of discretion by
an appropriate fiduciary.

 

The administrative remedies available under the Agreement will not be deemed
exhausted based on de minimis violations that do not cause, and are not likely
to cause, prejudice or harm to the claimant, provided the Agreement demonstrates
that the violation was for good cause or due to matters beyond the control of
the Agreement and that the violation occurred in the context of an ongoing, good
faith exchange of information between the Agreement and the claimant. A
violation shall not be de minimis if it is part of a pattern or practice of
violations by the Agreement. The claimant may request a written explanation of
the violation from the Agreement, and the Agreement must provide such
explanation within ten (10) days, including a specific description of its bases,
if any, for asserting that the violation should not cause the available
administrative remedies to be deemed exhausted. If a court rejects the
claimant’s request for immediate review on the basis that the Agreement met the
standards for the de minimis exception the claim shall be considered as refiled
on appeal upon the Agreement’s receipt of the court’s decision. Within a
reasonable time after the receipt of the decision, the Agreement shall provide
the claimant with notice of the resubmission.

 

(xiii)     Definitions. For purposes of the Agreement’s claims procedures, the
following words and phrases shall have the respective meanings set forth below:

 

(1)     “Adverse benefit determination” means any of the following: a denial,
reduction or termination of, or a failure to provide or make payment (in whole
or in part) for, a benefit, including any such denial, reduction, termination,
or failure to provide or make payment that is based on a determination of a
claimant’s eligibility to participate in a plan and with respect to a claim for
benefits due to Executive being Permanently Disabled, shall also mean any
rescission of disability coverage with respect to a Participant or Beneficiary
(whether or not there is an adverse effect on any particular benefit at that
time), where rescission means a cancellation or discontinuance of coverage that
has retroactive effect, except to the extent it is attributable to a failure to
timely pay required premiums or contributions towards the cost of coverage.

 

(2)      “Appeals Fiduciary” means an individual or group of individuals
appointed by the Claims Administrator to review appeals of claims for benefits
payable due to the Executive being Permanently Disabled made pursuant to this
Subsection (b).

 

8

--------------------------------------------------------------------------------

 

 

(3)     “Claims Administrator” means the Board of Directors or such other person
designated by the Board of Directors from time to time and named by notice to
Executive.

 

(4)     A document, record, or other information shall be considered “relevant”
to a claimant’s claim if such document, record, or other information (A) was
relied upon in making the benefit determination, (B) was submitted, considered,
or generated in the course of making the benefit determination, without regard
to whether such document, record, or other information was relied upon in making
the benefit determination, (C) demonstrates compliance with the administrative
processes and safeguards required in making the benefit determination, or (D) in
the case of a claim for benefits due to Executive being Permanently Disabled,
constitutes a statement of policy or guidance with respect to the Agreement
concerning the denied treatment option or benefit for the claimant’s diagnosis,
without regard to whether such advice or statement was relied upon in making the
benefit determination.

 

(xiv)     Person Authorized to Act on Behalf of Claimant. The Claims
Administrator may establish reasonable procedures to permit an authorized person
to act on behalf of the claimant (and for determining whether a person has been
authorized to act on behalf of a claimant).

 

5.     Funding by Employer.

 

(a)     The benefit obligations of the Employer set forth herein constitute an
unfunded retirement arrangement, the obligations under which shall be reflected
on the general ledger of the Employer (the “Retirement Liability”). The general
corporate funds of the Employer shall be the sole source of payment of the
Retirement Liability. The Employer shall be under no obligation to set aside,
earmark or otherwise segregate any funds with which to pay the Retirement
Liability. Executive and Executive’s Beneficiary or any successor in interest
shall be and shall remain unsecured general creditors of the Employer with
respect to the Retirement Liability. Executive and Executive’s Beneficiary shall
have no interest in any property of the Employer or any other rights with
respect thereto except to the extent of the contractual right to the Retirement
Liability represented by the obligations described in Section 2 of this
Agreement.

 

(b)     Notwithstanding anything herein to the contrary, the Employer has no
obligation whatsoever to set aside assets, either directly or indirectly, in a
trust for purposes of paying the Retirement Liability under this Agreement. The
Retirement Liability is not a deposit, is not otherwise funded by the Employer
and is not insured by the Federal Deposit Insurance Corporation and does not
constitute a trust account or any other special obligation of the Employer and
does not have priority of payment over any other general obligations of the
Employer. If the Employer determines in its sole discretion to set aside assets
in a grantor trust for the purpose of paying benefits under this Agreement, the
grantor trust shall not be located outside of the United States or subsequently
transferred to any trust outside of the United States.

 

(c)     Notwithstanding anything herein to the contrary, the Employer, in its
sole discretion, may procure corporate-owned life insurance covering the life of
the Executive, with respect to which the Employer shall be the beneficiary, to
pay the Employer’s obligations under this Agreement. Executive agrees to fully
cooperate with the Employer to enable the Employer to procure such life
insurance, including undertaking a physical to the extent needed to procure the
policy. Executive and Executive’s Beneficiary, however, shall have no interest
in any such policy of the Employer or any other rights with respect to such
policy, the proceeds of which will be paid to the Employer. The Employer in its
sole discretion will determine whether to procure any such policy and, if the
Employer elects to procure such policy, the face amount of such policy.

 

9

--------------------------------------------------------------------------------

 

 

6.     Employment of Executive; Other Agreements. The benefits provided for
herein for Executive are supplemental retirement benefits and shall not be
deemed to modify, affect or limit any salary or salary increases, bonuses,
profit sharing or any other type of compensation of Executive in any manner
whatsoever. No provision contained in this Agreement shall in any way affect,
restrict or limit any existing employment agreement between the Employer and
Executive, nor shall any provision or condition contained in this Agreement
create specific employment rights of Executive or limit the right of the
Employer to discharge Executive with or without cause. Notwithstanding the
foregoing, however, Employer and the Executive agree that this Agreement
fulfills the Employer’s obligations under Section 3(k) of the Employment
Agreement.

 

7.     Withholding.

 

(a)     The Executive is responsible for payment of all taxes applicable to
compensation and benefits paid or provided to the Executive under the Agreement,
including federal and state income tax withholding, except the Employer shall
withhold any taxes that, in its reasonable judgment, are required to be
withheld, including but not limited to taxes owed under Code Section 409A and
regulations thereunder, if any, and all employment taxes due to be paid by the
Employer pursuant to Code Section 3121(v) and regulations promulgated thereunder
(i.e., Federal Insurance Contributions Act (“FICA”) taxes on the present value
of payments hereunder which are no longer subject to vesting). The Employer’s
sole liability regarding taxes is to forward any amounts withheld to the
appropriate taxing authority(ies). By participating in the Agreement, the
Executive consents to the deduction of all tax withholdings attributable to
participation in the Agreement from the benefits due under the Agreement or
other payments due to the Executive by the Employer to satisfy the
employee-portion of such obligations. If insufficient cash wages are available
or, if the Executive so desires, the Executive may remit payment in cash for the
withholding amounts.

 

(b)     Notwithstanding any other provision in the Agreement to the contrary, to
the extent permitted by Code Section 409A, payments due under the Agreement may
be accelerated to pay, where applicable, the FICA tax imposed under Code
Sections 3101, 3121(a), and 3121(v)(2) and any state, local, and foreign tax
obligations (the “Tax Obligations”) that may be imposed on amounts deferred
pursuant to the Agreement prior to the time such amounts are paid or made
available and to pay the income tax at source on wages imposed under Code
Section 3401 or the corresponding withholding provisions of applicable state,
local, or foreign tax laws as a result of an accelerated payment of the Tax
Obligations (the “Income Tax Obligations”). Accelerated payments pursuant to
this Section 7(b) shall not exceed the amount of the Tax Obligations and Income
Tax Obligations and shall be made as a payment directly to taxing authorities
pursuant to the applicable withholding provisions. Any accelerated payments
pursuant to this Section 7(b) shall reduce the benefit otherwise payable to the
Executive pursuant to the Agreement.

 

(c)     Notwithstanding any other provision in the Agreement to the contrary,
the Executive shall be liable for all taxes related to payments under this
Agreement, and the Employer shall not be liable to any interested party for any
such taxes or if the Agreement fails to be exempt from or to comply with Code
Section 409A.

 

8.     Jury Trial Waiver. EXECUTIVE AND THE EMPLOYER HEREBY WAIVE THE RIGHT TO
TRIAL BY JURY OF ALL DISPUTES, CONTROVERSIES AND CLAIMS BY, BETWEEN OR AGAINST
EXECUTIVE OR THE EMPLOYER, WHETHER THE DISPUTE, CONTROVERSY OR CLAIM IS
SUBMITTED TO ARBITRATION OR IS DECIDED BY A COURT.

 

Executive must initial here:      SDD     

 

10

--------------------------------------------------------------------------------

 

 

9.     Miscellaneous Provisions.

 

(a)     Counterparts. This Agreement may be executed simultaneously in any
number of counterparts. Each counterpart shall be deemed to be an original, and
all such counterparts shall constitute one and the same instrument. This
Agreement may be executed and delivered by facsimile transmission of an executed
counterpart.

 

(b)     Construction. As used in this Agreement, the neuter gender shall include
the masculine and the feminine, the masculine and feminine genders shall be
interchangeable among themselves and each with the neuter, the singular numbers
shall include the plural, and the plural the singular. The term “person” shall
include all persons and entities of every nature whatsoever, including, but not
limited to, individuals, corporations, partnerships, governmental entities and
associations. The terms “including,” “included,” “such as” and terms of similar
import shall not imply the exclusion of other items not specifically enumerated.

 

(c)     Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be held to be invalid, illegal,
unenforceable or inconsistent with any present or future law, ruling, rule or
regulation of any court, governmental or regulatory authority having
jurisdiction over the subject matter of this Agreement, such provision shall be
rescinded or modified in accordance with such law, ruling, rule or regulation
and the remainder of this Agreement or the application of such provision to the
person or circumstances other than those as to which it is held inconsistent
shall not be affected thereby and shall be enforced to the greatest extent
permitted by law.

 

(d)     Governing Law. This Agreement is made in the State of Florida and shall
be governed in all respects and construed in accordance with the laws of the
State of Florida, without regard to its conflicts of law principles, except to
the extent superseded by the Federal laws of the United States.

 

(e)     Binding Effect. This Agreement is binding upon the parties, their
respective successors, assigns, heirs and legal representatives. Without
limiting the foregoing this Agreement shall be binding upon any successor of the
Employer whether by merger or acquisition of all or substantially all of the
assets or liabilities of the Employer. This Agreement may not be assigned by any
party without the prior written consent of each other party hereto.

 

(f)     No Trust. Nothing contained in this Agreement and no action taken
pursuant to the provisions of this Agreement shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Employer and
Executive, Executive’s Beneficiary or any other person.

 

(g)     Assignment of Rights and Benefits. No right or benefit provided in this
Agreement will be transferable by Executive except, upon his death, to a named
Beneficiary as provided in this Agreement. No right or benefit provided for in
the Agreement will be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge the same will be void. No right or benefit
provided for in the Agreement will in any manner be liable for or subject to any
debts, contracts, liabilities or torts of the person entitled to such benefits;
provided, however, that the undistributed portion of any benefit payable
hereunder shall at all times be subject to set-off for debts owed by Executive
to the Employer.

 

(h)     Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and all prior or
contemporaneous negotiations, agreements and understandings, whether oral or
written, are hereby superseded, merged and integrated into this Agreement.

 

11

--------------------------------------------------------------------------------

 

 

(i)     Notices. All notices and other communications required or permitted
under this Agreement shall be in writing and, if mailed by prepaid first-class
mail or certified mail, return receipt requested, shall be deemed to have been
received on the earlier of the date shown on the receipt or three (3) business
days after the postmarked date thereof. In addition, notices hereunder may be
delivered by hand, facsimile transmission or overnight courier, in which event
the notice shall be deemed effective when delivered or transmitted. All notices
and other communications under this Agreement shall be given to the parties
hereto, at the following addresses:

 

Employer:

 

Prime Meridian Holding Company

1897 Capital Circle NE, Second Floor

Tallahassee, Florida

Attention: Jill McMillan

 

Executive: Address on file with Bank

 

(j)     Non-waiver. No delay or failure by either party to exercise any right
under this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right.

 

(k)     Headings. Headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

 

(l)     Accelerated Payouts in the Event of 409A Violations. Notwithstanding any
other provision of the Agreement to the contrary, the Employer shall make
payments hereunder before such payments are otherwise due if it determines that
the provisions of the Agreement fail to meet the requirements of Code Section
409A and the rules and regulations promulgated thereunder; provided, however,
that such payment(s) may not exceed the amount required to be included in income
as a result of such failure to comply with the requirements of Code Section 409A
and the rules and regulations promulgated thereunder and, to the extent
permissible therein, any taxes, penalties, interest and costs attributable
thereto.

 

10.     Definitions. Where the following words and phrases appear in the
Agreement, they shall have the respective meanings set forth below, unless their
context clearly indicates to the contrary:

 

(a)     “Account” means the bookkeeping account established by the Bank under
this Agreement for the benefit of Executive and to which the Bank shall record
the amount of each contribution.

 

(b)     “Account Balance” means, as of any date, the aggregate amount credited
to the Executive’s Account under this Agreement. The Bank, in its sole and
absolute discretion, shall determine what, if any, amounts shall be credited to
Executive’s Account in any particular calendar year, provided, however, that the
Bank must credit to the Executive’s Account, no later than the Executive’s
Normal Retirement Age, that amount which would result in an Account Balance at
the time of Executive’s Normal Retirement Age which would be sufficient to pay
the Executive at least $150,000 of annual retirement benefits for fifteen (15)
years commencing upon the Executive’s Normal Retirement Date.

 

12

--------------------------------------------------------------------------------

 

 

(c)     “Beneficiary” shall mean the person(s) designated by the Executive to
receive any death benefits described under Section 2(e) of the Agreement. The
Executive shall designate his Beneficiary in writing to the Employer pursuant to
procedures as may be established from time to time; provided, however, if no
such designation has been made or if the Beneficiary predeceases Executive, the
Beneficiary of Executive under this Agreement shall be Executive’s
legally-married spouse, if any, or, if there is no legally-married surviving
spouse, the Beneficiary shall be Executive’s estate.

 

(d)     “Cause” shall have the same meaning given to the same or similar term in
any employment agreement between the parties as may be in effect from time to
time; provided, however, if there is no such term or similar term in the
employment agreement or if there is no such employment agreement, then the term
shall mean (i) intentional misconduct or gross malfeasance, or an act or acts of
gross negligence in the course of employment or any material breach of the
Executive’s obligations contained herein, including, without limitation, acts
competitive with or deliberately harmful to the business of the Employer; (ii)
any intentional misstatement or omission to the directors or executive officers
of the Employer with respect to any matter; (iii) the intentional failure of the
Executive to follow the reasonable instructions and policies of the Employer;
(iv) the Executive’s conviction, admission or confession of any felony or an
unlawful act involving active and willful fraud or moral turpitude; or (v) the
violation by the Executive of applicable state and federal banking regulations,
rules, or statutes.

 

(e)     “Change in Control” shall mean (i) any transaction, whether by merger,
consolidation, asset sale, recapitalization, reorganization, combination, stock
purchase, tender offer, reverse stock split, or otherwise, which results in the
acquisition of, or beneficial ownership (as such term is defined under rules and
regulations promulgated under the Securities Exchange Act of 1934, as amended)
by any entity, person or any group thereof acting in concert, of 50% or more of
the outstanding shares of common stock of the Holding Company; or (ii) the sale
of 50% or more of the collective assets of the Holding Company. For purposes of
this Section 10(f), persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Holding
Company. Change in Control shall be construed consistent with its meaning under
Section 409A of the Code.

 

(f)     “Code” means the Internal Revenue Code of 1986, as amended, and all
applicable rules and regulations promulgated thereunder.

 

(g)     “Continuous Service” shall mean continuous full-time employment by the
Executive with the Employer or any affiliates as a common law employee.

 

(h)     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and all applicable rules and regulations promulgated thereunder,

 

(i)     “Normal Retirement Age” means the attainment of age sixty-five (65) by
the Executive.

 

(j)      “Permanently Disabled” shall mean any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months that results
in Executive (i) being unable to engage in any substantial gainful activity; or
(ii) receiving income replacement benefits for a period of not less than three
(3) months under the Employer’s long-term disability plan covering Executive.
The determination of whether Executive is Permanently Disabled shall be made by
the Employer and shall be construed consistent with its meaning under Section
409A of the Code.

 

13

--------------------------------------------------------------------------------

 

 

(k)     “Separation from Service” shall mean a termination of the Executive’s
employment where either (i) the Executive has ceased to perform any services for
the Employer and all affiliated companies that, together with the Employer,
constitute the “service recipient” within the meaning of Code Section 409A and
the regulations thereunder (collectively, the “Service Recipient”) or (ii) the
level of bona fide services the Executive performs for the Service Recipient
after a given date (whether as an employee or as an independent contractor)
permanently decreases (excluding either a decrease as a result of military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six (6) months, or if longer, so long as the Executive
retains a right to reemployment with the Service Recipient under an applicable
statute or by contract or any other decrease permitted under Code Section 409A)
to no more than twenty percent (20%) of the average level of bona fide services
performed for the Service Recipient (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of service if the Executive has been providing services to the Service Recipient
for less than 36 months), consistent with a “separation from service” within the
meaning of Code Section 409A. All references to termination or discharge of
employment shall be deemed to refer to a “separation from service.”

 

[Remainder of Page Intentionally Left Blank]

 

14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

PRIME MERIDIAN HOLDING COMPANY:

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Weidner

 

 

 

 

 

  Name: Richard A. Weidner             Title: Chairman of the Board            
                PRIME MERIDIAN BANK:              

 

 By:

/s/ Richard A. Weidner

 

            Name: Richard A. Weidner             Title: Chairman of the Board  
                      EXECUTIVE:           /s/ Sammie D. Dixon, Jr.     Sammie
D. Dixon, Jr.  

 

15

--------------------------------------------------------------------------------

 

 

DESIGNATION OF BENEFICIARY FORM
UNDER
DEFINED CONTRIBUTION AGREEMENT

 

Pursuant to Section 10(d) of the DEFINED CONTRIBUTION AGREEMENT (the
“Agreement”), I, SAMMIE D. DIXON, JR., hereby designate the beneficiary(ies)
listed below to receive any benefits under the Agreement that may be due
following my death. This designation shall replace and revoke any prior
designation of beneficiary(ies) made by me under the Agreement.

 

Full Name(s), Address(es) and Social Security Number(s) of Primary
Beneficiary(ies)*:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

*If more than one beneficiary is named above, the beneficiaries will share
equally in any benefits, unless you have otherwise provided above. Further, if
you have named more than one beneficiary and one or more of the beneficiaries is
deceased at the time of your death, any remaining beneficiary(ies) will share
equally, unless you have provided otherwise above. If no primary beneficiary
survives you, then the contingent beneficiary designated below will receive any
benefits due upon your death. In the event you have no designated beneficiary
upon your death, any benefits due will be paid to your legally-married spouse,
if any, or, if there is no legally-married surviving spouse, to your estate. In
the event that you are naming a beneficiary that is not a person, please provide
pertinent information regarding the designation.

 

Full Name, Address and Social Security Number of Contingent Beneficiary:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

Date             Sammie D. Dixon, Jr.

 

16